Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 16, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156086(87)(89)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RITA KENDZIERSKI, BONNIE HAINES,                                                                   Elizabeth T. Clement,
  GREG DENNIS, LOUISE BERTOLINI, JOHN                                                                                 Justices
  BARKER, JAMES COWAN, VINCENT
  POWIERSKI, ROBERT STANLEY, ALAN
  MOROSCHAN, and GAER GUERBER, on
  Behalf of Themselves and All Others Similarly
  Situated,
               Plaintiffs-Appellees,
                                                                    SC: 156086
  v                                                                 COA: 329576
                                                                    Macomb CC: 2010-001380-CK
  MACOMB COUNTY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiffs-appellees to adjourn the case
  from the October 2018 session of the Court is GRANTED. The clerk is directed to
  schedule the case for oral argument at a future session of the Court. On further order of
  the Chief Justice, the motion of the Harper Woods Retirees Association, Inc., and the
  Michigan Fraternal Order of Police Labor Council, Inc., to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on August 14, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 16, 2018

                                                                               Clerk